People v Sulsona (2015 NY Slip Op 09127)





People v Sulsona


2015 NY Slip Op 09127


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2013-11398
 (Ind. No. 379/13)

[*1]The People of the State of New York, respondent,
vChristian Sulsona, appellant.


Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Denise A. Biderman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered December 4, 2013, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256). The record does not demonstrate that the defendant "grasped the concept of the appeal waiver and the nature of the right he was forgoing" (People v Bradshaw, 18 NY3d 257, 267; see People v DeSimone, 80 NY2d 273, 283; People v Brown, 122 AD3d 133).
The defendant's contention that the Supreme Court erred in sentencing him as a second felony offender is unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316; People v Samms, 95 NY2d 52, 54-57; People v Delston, 30 AD3d 536; People v Smalls, 293 AD2d 500, 501; see also People v Walton, 101 AD3d 1489, 1490), and, in any event, without merit (see CPL 400.21; People v Ladson, 30 AD3d 836, 837).
MASTRO, J.P., DICKERSON, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court